Memorandum by the Court. This is an appeal by claimant from a decision of the Unemployment Insurance Appeal Board disqualifying her from receiving benefits on the ground that she left her employment without good cause. (Unemployment *581Insurance Law [Labor Law, art. 18], § 593, subd. 1, par. [a].) Claimant, employed as a legal secretary, sought a leave of absence for two and one half months in order that she might travel abroad in relief of her asserted physical exhaustion. Despite the refusal of the employer to accede to her request and the knowledge that her unauthorized journey would result in her replacement, claimant departed on October 29, 1964 from New York City for Bombay, India, and returned on January 11,1965. Meanwhile her position had been filled by the employer. Its representative testified that a shorter period of leave, if requested, could have been arranged. The Referee, whose opinion was adopted by the board, found “no evidence of any compelling necessity for claimant to leave her employment” and concluded that she had voluntarily left it without good cause. We have consistently held that what constitutes good cause is a question of fact (Matter of Karman [Lubin], 2 A D 2d 626; Matter of Lipschitz [Lubin], 7 A D 2d 777; Matter of Salit [Catherwood], 15 A D 2d 852; Matter of Ganza [Catherwood], 16 A D 2d 997; Unemployment Insurance Law [Labor Law, art. 18], § 623). On the present record we perceive no basis to disturb the determination of the board. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.